                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RICHARD HUNTER                                   : CIVIL ACTION
                                                 :
               v.                                : NO. 18-1431
                                                 :
CELLCO PARTNERSHIP, INC.,                        :
doing business as Verizon Wireless               :


                                        MEMORANDUM

SCHMEHL. J.                                                                 June 11, 2019

       This action was originally commenced by Plaintiff in the Court of Common Pleas

of Montgomery County, then removed by Defendant to this Court on the basis that the

three state-law claims are preempted by the Employee Retirement Income Security Act

of 1974 (ERISA). Presently before the Court is the Defendant’s motion to dismiss the

three claims to the extent they seek severance benefits. 1 For the reasons that follow,

the motion is granted.

       On a motion to dismiss for failure to state a claim, courts accept all factual

allegations as true, construe the complaint in the light most favorable to the plaintiff, and

determine whether, under any reasonable reading of the complaint, the plaintiff may be

entitled to relief. Phillips v. County of Allegheny, 515 F.3d 224 (3d Cir. 2008). “While a

complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

allegations, a plaintiff’s obligation to provide the grounds of his entitlement to relief

requires more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) (citing


1
 The parties agree that to the extent the three claims seek long-term incentive awards, the three
claims are subject to arbitration.

                                                 1
Papasan v. Allain, 478 U.S. 265, 268 (1986)). In order to survive a motion to dismiss, a

complaint “must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662 (2009). A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged. Id. at

678. “Only a complaint that states a plausible claim for relief survives a motion to

dismiss.” Id. at 679.

       In addition, a Court may consider matters of public record and undisputed

authentic documents not attached to the complaint, if the complainant’s claims are

based on these documents. Dooley v. U.S. Steel Workers of America, PIUMPF, 2016

WL 7178778 n.1 (W.D.Pa. Dec 9, 2016).

       The Complaint alleges that after working for the Defendant for 15 years, the last

five of which were as Director of Retail, Plaintiff was terminated in 2016 “for cause.”

Plaintiff was accused by the Defendant of organizing a trip with co-workers to an after-

hours club in New York City during a marketing conference in October, 2016. Plaintiff

alleges that at the time he was terminated, he was entitled to 30 weeks of severance

pay. Defendant has refused to pay Plaintiff any severance benefits. Plaintiff asserts

claims for violation of Pennsylvania’s Wage Payment and Collection Law, breach of

implied contract and unjust enrichment. In all three claims, Plaintiff seeks, inter alia,

severance benefits.

       In its motion to dismiss, Defendant argues that all three state law claims must be

dismissed because they are preempted by ERISA. The Court agrees.




                                              2
       It is well-settled that when a purportedly state-law claim ‘comes within the scope

of [an exclusively] federal cause of action,’ it ‘necessarily “arises under” federal law,’

and is completely preempted.” DiFelice v. Aetna U.S. Healthcare, 346 F.3d 442, 445-46

(3d Cir. 2003) (quoting Franchise Tax Bd. of Cal. v. Const. Laborers Vacation Trust for

S. Cal., 463 U.S. 1, 24 (1983)). Therefore, a plaintiff’s state law claims are completely

preempted by ERISA if “the claim ‘could have been the subject of a civil enforcement

action under § 502(a).’” Id. at 446 (quoting Pryzbowski, 245 F.3d at 273). That section

allows civil actions “by a participant or beneficiary . . . to recover benefits due to him

under the terms of his plan.” 29 U.S.C. § 1132(a)(1)(B). 2 As a result, “challenges [to] an

administrative decision regarding whether a certain benefit is covered under an ERISA

plan” are completely preempted by ERISA. DiFelice, 346 F.3d at 446. In addition, a

state law claim is expressly preempted under § 514(a) of ERISA if the state law giving

rise to the claim “relates” to the benefit plan in that “it has a connection with or reference

to such a plan,” even if the law is not specifically designed to affect employee benefit

plans. Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 47 (1987).

       In this case, all three of Plaintiff’s claims are directed at the Defendant’s decision

that Plaintiff is not entitled to severance benefits under the Severance Plan because he

was terminated “for cause,” and are thus completely preempted by §§ 502(a) and

514(a) of ERISA. See, Stanley v. Int’l Broth. of Electrical Workers, 207 F. App’x 185 (3d

Cir. 2006) (unjust enrichment claim preempted by ERISA.) Haymaker v. Reliance

Standard Life Ins. Co. of America, 2016 WL 1696851 n. 2 (E.D. PA. April 27,




2
 Plaintiff does not dispute that Defendant’s Severance Plan is an ERISA employee welfare benefit
plan as defined by 29 U.S.C. 1002(1)(A).

                                               3
2016)(Plaintiff’s breach of contract and Pennsylvania WPCL claims were preempted by

ERISA);

         Plaintiff disingenuously argues that because the Verizon Severance Plan

admittedly excludes him from receiving severance benefits because he was terminated

“for cause,” he is actually not seeking benefits under the Plan. Rather, according to

Plaintiff, he is seeking severance benefits pursuant “to the alternative arrangements that

Defendant has offered to other senior managers, but did not offer to Plaintiff.”(ECF 7,

p.2) 3

         Regardless of whether Plaintiff was eligible to receive severance benefits, he still

was a participant in the Severance Plan while an employee of Defendant, and his

eligibility relates to the Severance Plan. 4 Plaintiff has not identified any other severance

plan for employees of Defendant, and even if he did, why that plan would not also be

governed by ERISA. Indeed, the Severance Plan specifically states that “[t]he Plan

supersedes all other separation or severance pay plans or practices previously in effect

for some or all Employees.” (ECF 2-8, Exh. A, ¶ 1.3). The Plan also states that “[i]n the

event of any conflict between this document and any other document, instrument, or

communication describing the policies or procedures with respect to separation benefits

for Employees (as defined below) the terms of this document are controlling.” (Id. at ¶

1.1).




3
  Plaintiff references a provision of the Plan which states: “The separation benefits under this Plan
are not intended to duplicate separation benefits under any other severance plan or arrangements
maintained by any Verizon Company.” (ECF 2-8 Exh. A at 1.3)
4
  The Plan states that it “covers each regular full-time or part-time salaried or non-represented
hourly employee who is employed by a Participating Company at a Career Band of Level 5 or
below, who has at least one day of service. . .” (ECF 2-8, Exh A, ¶ 2.1)

                                                 4
       The Court recognizes that Plaintiff brought this action in state court under

Pennsylvania law. However, even if the Court were to allow the Plaintiff to amend his

complaint to assert claims under ERISA, such an amendment would fail, because

Plaintiff does not contend he exhausted his remedies under the Severance Plan (ECF

2-8, Ex. A, ¶¶ 5.2-5.3), or that doing so would be futile. See Harrow v. Prudential

Insurance Company of America, 270 F. 3d 244, 249 (3d Cir. 2002).

       For the above reasons, the motion to dismiss is granted and the portion of the

Complaint seeking severance benefits is dismissed with prejudice.




                                             5
